Case: 18-31073   Document: 00514874655   Page: 1   Date Filed: 03/15/2019




        IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                No. 18-31073
                                                                      FILED
                                                                March 15, 2019
                              Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk

SHANTA G. PHILLIPS-BERRY,

             Plaintiff - Appellant

v.

DONALD J. TRUMP, PRESIDENT OF THE UNITED STATES;
DEPARTMENT OF JUSTICE OF THE STATE OF LOUISIANA, Litigation
Division; UNITED STATES MILITARY; FACEBOOK; UBER; LYFT, L.L.C.;
ENTERPRISE LEASING COMPANY; ENTERGY OF LOUISIANA;
LOUISIANA DISCIPLINARY BOARD OFFICE OF DISCIPLINARY
COUNSEL; HOLLYWOOD PRODUCTIONS; DEPARTMENT OF
TRANSPORTATION; HEALTH AND HOSPITALS DEPARTMENT OF
LOUISIANA; OFFICE OF MOTOR VEHICLE LOUISIANA; SOCIAL
SECURITY OFFICE LOUISIANA; DEPARTMENT OF FAMILY SERVICES
LOUISIANA; HOUSING AUTHORITY LOUISIANA; DEPARTMENT OF
TRANSPORTATION DEPARTMENT; DEPARTMENT OF JUSTICE OF
LOUISIANA; DEPARTMENT OF ENVIRONMENTAL QUALITY, STATE
OF LOUISIANA; COMMUNICATION SERVICE OF LOUISIANA;
ENTERGY LOUISIANA, L.L.C.,

             Defendants - Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:18-CV-7890
     Case: 18-31073      Document: 00514874655         Page: 2     Date Filed: 03/15/2019



                                      No. 18-31073


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Shanta Phillips-Berry appeals the district court’s
dismissal of her claims against the defendants.                  Because the plaintiff’s
complaint is frivolous, we AFFIRM.
       The plaintiff filed four complaints in the district court, alleging claims
against a range of parties, including the President of the United States,
rideshare companies, a social media company, and an electricity utility, among
others. The plaintiff’s primary claim centers on an alleged conspiracy among
the myriad defendants to commit crimes against the defendant and the United
States of America, which included an allegation that the defendants conspired
to implant a device into her body that causes her pain and controls her mind.
       The district court found the complaint and subsequent motions to be
“incoherent and wholly lacking any legal basis.” The district court barred the
plaintiff from filing future complaints or motions concerning her criminal
conspiracy claims. The plaintiff appealed. Liberally construing her appeal,
she argues that the district court abused its discretion when it dismissed her
claims. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
       An in forma pauperis claim may properly be dismissed “whose factual
contentions are clearly baseless,” including “claims describing fantastic or
delusional scenarios.” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting
Neitzke v. Williams, 490 U.S. 319, 327-28 (1989)); see also 28 U.S.C.
§ 1915(e)(2)(B)(i). We find no error in the district court’s decision to dismiss



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 18-31073    Document: 00514874655     Page: 3   Date Filed: 03/15/2019



                                 No. 18-31073
the plaintiff’s claims, which we review for abuse of discretion. Denton, 504 U.S.
at 33. AFFIRMED.




                                       3